Motion to dismiss appeal taken from order of Special Term dated October 7,1981 and entered October 9,1981 granted, without costs. Since such order necessarily affects the final judgment which dismissed the complaint (see CPLR 5501, subd [a]), the earlier order merges with the final judgment (Matter of Hart v Bronstein, 43 AD2d 936), and review of the earlier order can only be had on direct appeal from the final judgment (Chase Manhattan Bank, N. A. v Roberts & Roberts, 63 AD2d 566; Dayon v Downe Communications, 42 AD2d 889). Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.